DETAILED ACTION
Status of the Claims
This Office Action is in response to the Application filed on 20 March 2019.
Claims 1-18 are pending and have been examined in this Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over HEAVENRICH et al., US Patent Application Publication 2016/0371238 A1 (“Heavenrich”).
As per Claims 1 and 9 Heavenrich in at least Fig.1 and paragraphs, 14-25 teaches a computing device 104 configured to convert unstructured data into structured data.
Regarding “a template”, Heavenrich in at least paragraphs 34-37 discloses using a template in the conversion of unstructured data into structured data.
Regarding “emerging reference data” Heavenrich in at least paragraphs 35-37 discloses “parsing rules” used to create a data event stream.

As per Claims 2 and 10 regarding “a cloud-based platform” Heavenrich does not specifically disclose “a cloud based platform” however, Heavenrich in at least paragraph 66 discloses various hardware and software components to perform the invention.  It would have been obvious, at the time of the invention, to one of ordinary skill to modify Heavenrich’s hardware and software components to create a cloud-based platform as a progression or advancement in the computer arts field.

As per Claims 3-4 and 11-12 regarding “wherein the structure for the unstructured data is based on an automation tool request for the unstructured data.” Heavenrich in at least paragraph 59 discloses processor 108 receiving input data identifying a modified 

As per Claims 5 and 13 regarding “changes in emerging reference data are provided to the inventory event stream”, Heavenrich in at least paragraphs 35-37 discloses “parsing rules” used to create a data event stream.

As per Claim 6 and 14 regarding “template creation”, Heavenrich in at least the ABSTRACT and paragraphs 34 and 59-60 discloses a template generated based on sections which contain portions of unstructured data.

As per Claims 7 and 15-17 regarding “exporting the structured data to a down stream system”, Heavenrich in at least paragraphs 18-19 discloses a network 128 used to communicate with various devices via network 128.

As per Claim 18 regarding “template-based export validating the structured data for consistency or compatibility”, Heavenrich does not specifically disclose this limitation, however in the use of a template to convert the unstructured data into structured data in reality verifying the consistency of the structured data.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL DANNEMAN/Primary Examiner, Art Unit 3687